Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 16:

    PNG
    media_image1.png
    135
    600
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position, but based on the amendments made to the claims, these remarks are now moot under new grounds of rejection as posted in the updated office action below.
	Furthermore, the prior claim objections and 112b rejections are hereby withdrawn based on the amendments made to the claims.
Claim Objections
Claims 1, 7, 10, 12 and 16 are objected to because of the following informalities:  
Claim 1 should state “an RF front end configured to” instead of “to to” in line 2. Line 14 should state “configured to output” instead of “output output”
Claim 7 should state “a phase tuner configured to non-linearly adjust a phase of one of the output optical signals”
Claims 10 and 12 should state “is implemented as” instead of “in a form of”.
Claim 16 should state “to a plurality of TTD circuits” in line 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in line 15 “an electrical controller configured to generate an electrical control signal for controlling the time delay degree”. There is insufficient antecedent basis for this limitation. Line 20-24 of the claim depends on “the time delay degree” and thus these limitations are also vague and indefinite as it is not clear what the time delay degree is or relates to.
Claims 2, 4-12 and 15 are also rejected under 112b via dependency.
Claim 16 states in line 15 “wherein the TTD array discretely determines the time delay degree”. There is insufficient antecedent basis for this limitation.
Allowable Subject Matter
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming the 112 issues posted above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of Matthews (US 6320539) in further view of Iannotti (US 10211902).
Regarding claim 1, Green teaches an optical beamforming device (Fig. 3, device 100) comprising: an RF front-end (Fig. 3, RF front-end comprising 1301-4 and 1381-4) configured to transmit a plurality of RF antenna output signals, by using a phased array antenna (PAA) having a plurality of channels (Col. 7, lines 35-37, output from antennas 138); and an optical beamformer configured to form a time delay for each of the plurality of channels (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N. The output from the TDUs are optical signals which are provided to a respective transmit/receive module) based on an RF input signal from an RF back-end (Fig. 3, RF input signal Tx; Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx), 

    PNG
    media_image2.png
    437
    444
    media_image2.png
    Greyscale

10wherein the optical beamformer includes: a linear modulator configured to generate an optical modulation signal based on the RF input signal from the RF back-end (Fig. 3, modulator 115; Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx; Col. 2, lines 3-7); 15a true time delay (TTD) array (Fig. 3, array comprising TDUs 125) configured to output optical signals, in each of which a time delay is formed for each channel (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module), by distributing the optical modulation signal (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.); and a plurality of O/E converters configured to convert the output optical signals into the plurality of RF antenna output signals, respectively (Col. 7, lines 31-37, The output from the TDUs are optical signals which are provided to a respective transmit/receive module 130.sub.1, . . . , 130.sub.N. Each transmit/receive module transmits an electrical signal to a respective antenna element).
Although Green teaches the TTD array, Green doesn’t teach wherein the TTD array discretely determines the time delay degree according to Equation 1 below for the plurality of channels, tn = k(n-1)ΔT (Equation 1) where 'n' is a continuous order of an individual channel; tn is a delay time of channel n; 'k' is an integer greater than or equal to 0 as a state value according to a phase front rotation angle of the plurality of RF antenna output signals; and ΔT is a unit delay time.	
Matthews also teaches a TTD array (Fig. 1, Col. 3, lines 17-18, Fig. 1 shows a feed cascaded transmit beamformer architecture) wherein a time delay degree is discretely determined according to tn = k(n-1)ΔT (Equation 1) where 'n' is a continuous order of an individual channel; tn is a delay time of channel n; 'k' is an integer greater than or equal to 0 as a state value according to a phase front rotation angle of the plurality of RF antenna output signals; and ΔT is a unit delay time (Col. 4, lines 4-5, the nth time delay feed has (n-1) gratings 24 leading to a time delay of (n-1)Δt…wherein k=1. Furthermore, when k=0, the time delay is also equal to 0).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the beamformer taught by Green and incorporate the functionality of the TTD array taught by Matthews in order to properly impart time delays thereby allowing fast control of the antenna array (Matthews: Col. 6, lines 21-23).
Although Green in view of Matthews teaches time delay units within a time delay array, Green doesn’t teach an electrical controller configured to generate an electrical control signal for 20controlling the time delay degree.
	Iannotti teaches an electrical controller configured to generate an electrical control signal for 20controlling the time delay degree (Fig. 1, controller 24; Col. 4, lines 38-45, A controller or control system 24 provides drive signals to a driver die 26, which selectively controls switching elements within the TTD modules 22 in a manner that generates a time delayed signal output from each TTD module 22. Each TTD module 22 outputs its time delayed signal to a respective antenna element 14. Signals received by antenna elements 14 are transmitted through splitter/combiner 20 to a receiver 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical beamformer as taught by Green in view of Matthews and incorporate the electrical controller as taught by Iannotti in order to steer a beam formed by the beamforming device.
Regarding claim 2, Green in view of Matthews in further view of Ionnatti teaches the optical beamforming device of claim 1, wherein Green teaches the RF front-end includes: a plurality of antennas configured to transmit the plurality of RF antenna 5output signals for the plurality of channels, respectively (Fig. 3, plurality of antennas 130; Col. 7, lines 35-37, output from antennas 138) and a plurality of amplifiers configured to amplify the plurality of the RF antenna output signals, respectively (Col. 7, lines 46-48, module 130. In the module, the microwave signal is removed from the optical carrier, RF amplified and transmitted; see also in Fig. 5 modules 260 comprises amplifier 257 for transmitting amplification).  
Regarding claim 4, Green in view of Matthews in further view of Ionnatti teaches the optical beamforming device of claim 1, wherein Green teaches the TTD array 20includes: a plurality of TTD circuits (Fig. 3, TTD circuits 125) configured to generate the plurality of output optical signals obtained by forming time delays for the plurality of channels (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module) 25based on a plurality of optical distribution signals, respectively (Fig. 3 shows the distributed output from modulator 115); and 21a power splitter configured to generate the plurality of optical distribution signals for the plurality of channels when the optical modulation signal is input (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable…For transmission, the amplitude modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.). Matthews also shows a splitter 18 in Fig. 1 that splits an input modulated signal towards multiple time delays 24 (Fig. 1, Col. 3, lines 17-18, Fig. 1 shows a feed cascaded transmit beamformer architecture).  
Regarding claim 8, Green in view of Matthews in further view of Ionnatti teaches the optical beamforming device ice of claim 4, wherein Green teaches the power splitter is implemented as an optical fiber or an optical waveguide (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable).  
Regarding claim 16, Green teaches an operating method of an optical beamforming 5device for outputting an RF signal, the method comprising: linearly modulating, by a linear modulator (Fig. 3, modulator 115), an RF antenna input signal (Fig. 3, RF input signal Tx) to an optical signal based on the RF antenna input signal, the RD input signal being received from an RF back-end (Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx; Col. 2, lines 3-7); generating, by a true time delay TTD array Fig. 3, array comprising TDUs 125), a plurality of optical distribution signals for distributing the optical signal to a plurality of TTD circuit for respective channels (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.), 10by using a power splitter (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable…For transmission, the amplitude modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.); generating, by the TTD array, output optical signals obtained by delaying the plurality of optical distribution signals in real time by a delay time required for each channel (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module); converting, by a plurality of O/E converters, the output optical signals into 15RF antenna output signals, respectively (Col. 7, lines 31-37, The output from the TDUs are optical signals which are provided to a respective transmit/receive module 130.sub.1, . . . , 130.sub.N. Each transmit/receive module transmits an electrical signal to a respective antenna element); and radiating, by a plurality of antenna, the RF antenna output signals to an outside of the optical beam forming device(Col. 7, lines 35-37, output from antennas 138). 
Although Green teaches the TTD array, Green doesn’t teach wherein the TTD array discretely determines the time delay degree according to Equation 1 below for the plurality of channels, tn = k(n-1)ΔT (Equation 1) where 'n' is a continuous order of an individual channel; tn is a delay time of channel n; 'k' is an integer greater than or equal to 0 as a state value according to a phase front rotation angle of the plurality of RF antenna output signals; and ΔT is a unit delay time.	
Matthews also teaches a TTD array (Fig. 1, Col. 3, lines 17-18, Fig. 1 shows a feed cascaded transmit beamformer architecture) wherein a time delay degree is discretely determined according to tn = k(n-1)ΔT (Equation 1) where 'n' is a continuous order of an individual channel; tn is a delay time of channel n; 'k' is an integer greater than or equal to 0 as a state value according to a phase front rotation angle of the plurality of RF antenna output signals; and ΔT is a unit delay time (Col. 4, lines 4-5, the nth time delay feed has (n-1) gratings 24 leading to a time delay of (n-1)Δt…wherein k=1. Furthermore, when k=0, the time delay is also equal to 0).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the beamformer taught by Green and incorporate the functionality of the TTD array taught by Matthews in order to properly impart time delays thereby allowing fast control of the antenna array (Matthews: Col. 6, lines 21-23).
Although Green in view of Matthews teaches time delay units within a time delay array, Green doesn’t teach introducing time delay based on an electrical control signal.
Iannotti teaches an electrical controller configured to generate an electrical control signal for 20controlling the time delay (Fig. 1, controller 24; Col. 4, lines 38-45, A controller or control system 24 provides drive signals to a driver die 26, which selectively controls switching elements within the TTD modules 22 in a manner that generates a time delayed signal output from each TTD module 22. Each TTD module 22 outputs its time delayed signal to a respective antenna element 14. Signals received by antenna elements 14 are transmitted through splitter/combiner 20 to a receiver 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical beamformer as taught by Green in view of Matthews and incorporate the electrical controller as taught by Iannotti in order to steer a beam formed by the beamforming device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of in view of Matthews (US 6320539) in further view of Iannotti (US 10211902) in further view of Kim (US 2018/0102847).
Regarding claim 6, Green in view of Matthews and Ionnatti teaches the optical beamforming device of claim 4.
Green in view of Matthews and Ionnatti doesn’t teach wherein the TTD array further includes a plurality of attenuators and a plurality of amplifiers corresponding to the plurality of channels respectively, wherein the plurality of attenuators and the plurality of amplifiers are configured to adjust strength of the plurality of output optical signals respectively.  
Kim teaches wherein the TTD array (Fig. 1, TTD array includes 120, 180 and 181) further includes a plurality of attenuators (Fig. 1, plurality of attenuators 181) and a plurality of amplifiers corresponding to the plurality of channels respectively (Fig. 1, plurality of amplifiers 180 for the respective channels), wherein the plurality of attenuators and the plurality of amplifiers are configured to adjust strength of the plurality of output optical signals respectively (paragraph [0053], The plurality of hybrid photonic amplifiers 180 may amplify the photonic signals of the plurality of channels; paragraph [0054], The plurality of photonic attenuators 181 may adjust each photonic loss of the plurality of photonic attenuators to the photonic signals of the plurality of channels which are output from the plurality of TTD devices 120).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TTD array taught by Green in view of Ionnatti and incorporate the plurality of attenuators and amplifiers for the respective channels as taught by Kim in order to amplify and adjust the photonic loss of the optical channels output by the TTD devices (Kim: paragraph [0054]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of in view of Matthews (US 6320539) in further view of Iannotti (US 10211902) in further view of Tennant (US 2019/0267708).
Regarding claim 7, Green in view of Matthews in view of Ionnatti teaches the optical beamforming device of claim 4.
Although Green in view of Ionnatti teaches the TTD array, Green in view of Ionnatti doesn’t teaches a phase tuner configured to non-linearly adjust phases of one of the output optical signals.  
Tennant teaches a phase tuner configured to non-linearly adjust phases of output optical signal (Fig. 6, phase tuner 604; paragraph [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TTD array taught by Green in view of Ionnatti and incorporate the phase tuner as taught by Tennant in order to facilitate variable phase adjustments within a predetermined range (Tennant: paragraph [0105]).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of in view of Matthews (US 6320539) in further view of Iannotti (US 10211902) in further view of Okada (US 6782210).
Regarding claim 9, Green in view of Matthews in view of Ionnatti teaches the optical beamforming device of claim 8, wherein the power splitter is implemented as the optical waveguide (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable).  
Green in view of Matthews in view of Ionnatti doesn’t teach the power splitter is made of a material of silica, silicon, amorphous silicon, silicon nitride, or silicon oxynitride.  
Okada teaches optical waveguide based splitters which are made of silica (Col. 10, lines 57-59, In the above case, for example, silica glass waveguide type optical splitters may be employed as the optical splitters 3 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silica based splitter taught by Okada with the splitter taught by Green as a matter of simple substitution of one known element for another in order to yield predictable results.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of in view of Matthews (US 6320539) in further view of Iannotti (US 10211902) in further view of Xie (US 2011/0280587).
Regarding claim 15, Green in view of Matthews in view of Ionnatti teaches the optical beamforming device of claim 1.
Green in view of Matthews in view of Ionnatti doesn’t teach further comprising: a single-side band filter (SSBF) positioned between the TTD array and the linear modulator.
Xie teaches a single-side band filter (SSBF) positioned between after the linear modulator (Fig. 1, Optical SSB filter positioned after optical modulator; paragraph [0030], This signal is then modulated onto an optical carrier with a linear optical modulator. At the output of the modulator, a single-side band (SSB) filter removes one side-band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the beamforming device taught by Green in view of Matthews in view of Ionnatti and incorporate a SSB filter after the modulator as taught by Xie in order to suppress any noise in the signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637